DETAILED ACTION
Applicant's arguments filed on 08/12/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… wherein the switching regulator is configured to determine a voltage gain based
on the first duty ratio and the second duty ratio, the voltage gain being related to…  the first duty ratio different from the second duty ratio, the voltage gain corresponding to a ratio of the output voltage to the input voltage, the first regulating circuit includes a first switch connected between an input node and a first node, the first switch connected in series with a first inductor that is connected to the first node, the first switch connected in parallel with a second inductor that is connected to the input node, and in response to the first switch being open, a first current passes through the first inductor from the first node and a second current passes through the second inductor from the input node.”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…wherein the voltage gain corresponds to a ratio of the output voltage to the input voltage… the switching regulator includes a first switch connected between an input node and a first node, the first switch connected in series with a first inductor that is connected to the first node, the first switch connected in parallel with a second inductor that is connected to the input node, and in response to the first switch being open, a first current passes through the first inductor from the first node and a second current passes through the second inductor from the input node”
Claim 21; prior art of record fails to disclose either by itself or in combination:  “…a first inductor between the first node and a ground node and in series with the first switch; a first capacitor between the second node and the ground node; a third switch between the second node and a third node and configured to receive a second switching signal having a second duty ratio; a fourth switch between the third node and an output node, the output node configured to output the output voltage; a second inductor between the input node and the third node and parallel with the first switch; and a second capacitor between the output node and the ground node, wherein in response to the first switch being open, a first current passes through the first inductor from the first node and a second current passes through the second... of the first duty ratio.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are cited in the PTO-892 however none of the reference teach the structure of the system with the desired gain as claimed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838